Exhibit 10.5

 

Approved: 30 April 2018

THIRD AMENDED AND RESTATED 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

This Third Amended and Restated Change of Control and Severance Agreement (the
“Agreement”) is made and entered into effective as of _________,  2018, by and
between _________ (the “Employee”) and VIVUS, Inc., a Delaware corporation (the
“Company”).  The Agreement amends, restates and replaces the Second Amended and
Restated Change in Control and Severance Agreement previously entered into
between Employee and the Company, which was dated _________, _____ (the “Prior
Agreement”). 

 

RECITALS

 

A.It is expected that another company or other entity may from time to time
consider the possibility of acquiring the Company or that a change in control
may otherwise occur, with or without the approval of the Company’s Board of
Directors (the “Board”).  The Board recognizes that such consideration can be a
distraction to the Employee and may cause the Employee to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the continued dedication and objectivity of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company.  The Board also recognizes that circumstances may arise whereby
the Employee’s employment is terminated other than in connection with a Change
of Control.

 

B.The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his or her
employment with the Company.

 

C.The Board believes that it is imperative to provide the Employee with certain
benefits upon termination of the Employee’s employment in connection with a
Change of Control, which benefits are intended to provide the Employee with
financial security and provide sufficient income and encouragement to the
Employee to remain with the Company notwithstanding the possibility of a Change
of Control.

 

D.To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by the Employee, to agree to the terms provided
in this Agreement.

 

E.Certain capitalized terms used in the Agreement are defined in Section 3
below.

 

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Employee by the Company, the parties agree as
follows:

1.At-Will Employment.  The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law.  If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any severance payments or benefits, other than
as provided by this Agreement.  The terms of this



--------------------------------------------------------------------------------

 

 

Agreement shall terminate upon the earlier of (i) the date that all obligations
of the parties hereunder have been satisfied, or (ii) eighteen (18) months after
a Change of Control (provided, however, that if Employee becomes entitled to
benefits under this Agreement during the term of this Agreement, the Agreement
will not terminate until all of the obligations of the parties hereto with
respect to this Agreement have been satisfied).  A termination of the terms of
this Agreement pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of a termination of employment occurring
prior to the termination of the terms of this Agreement.

 

2.Severance Benefits.

 

(a)Termination Following A Change of Control.  Subject to Sections  4, 7 and 8
below, if the Employee’s employment with the Company is terminated at any time
within three (3) months prior to or eighteen (18) months after a Change of
Control (the “Protection Period”), then the Employee shall be entitled to
receive severance benefits as follows:

 

(i)Voluntary Resignation; Termination For Cause. If the Employee voluntarily
resigns from the Company (other than for Good Reason (as defined below)) or if
the Company terminates the Employee’s employment for Cause (as defined below),
then the Employee shall not be entitled to receive severance payments.  The
Employee’s benefits will be terminated under the Company’s then existing benefit
plans and policies in accordance with such plans and policies in effect on the
date of termination or as otherwise determined by the Board.

(ii)Involuntary Termination.  If the Employee’s employment is terminated  (x) by
the Company other than for Cause and other than due to Employee’s death or
Disability, or (y) voluntarily by the Employee for Good Reason, then Employee
shall be entitled to receive the following benefits: 

(A) monthly severance payments during the period from the date of the Employee’s
termination until the date eighteen (18) months after the effective date of the
termination (the “COC Severance Period”) equal to the monthly salary which the
Employee was receiving immediately prior to the Change of Control;

(B) monthly severance payments during the COC Severance Period equal to
one-twelfth (1/12th) of the Employee’s Target Bonus (as defined herein) for the
fiscal year in which the termination occurs for each month in which severance
payments are made to the Employee pursuant to subsection (A) above;

(C) a lump sum cash payment equal to the prorated amount of the Employee’s
Target Bonus for the fiscal year in which the termination occurs (and a prior
fiscal year to the extent the bonus for such prior fiscal year has not yet been
declared and paid by the Company), calculated based on the number of months
during such fiscal year in which the Employee was employed by the Company (or a
successor corporation) multiplied by the average of the actual bonus percentage
payouts in the two (2) most recent fiscal years prior to the year of termination
(i.e., if Employee is terminated in fiscal year 2019 at a time when the bonus
for fiscal year 2018 has not yet been declared and paid, then Employee shall be
entitled to receive a prorated Target Bonus for the

2

--------------------------------------------------------------------------------

 

 

months employed during fiscal years 2018 and 2019 multiplied by the average of
the actual bonus percentage payouts in fiscal years 2016 and 2017); and

(D) if Employee, and any spouse and/or dependents of Employee (“Family Members”)
has coverage on the date of Employee’s termination of employment under a group
health plan sponsored by the Company, then reimbursement to Employee the
employer portion of the total applicable premium cost for continued group health
plan coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended (“COBRA”) for a period of up to eighteen (18) months following
Employee’s termination of employment or if earlier, the date upon which Employee
and Employee’s eligible dependents become covered under similar plans, provided
that Employee validly elects and is eligible to continue coverage under COBRA
for Employee and the Family Members, and, provided further, that if the Company
determines in its sole discretion that it cannot provide the COBRA reimbursement
benefits without potentially violating applicable laws (including, without
limitation, Section 2716 of the Public Health Service Act and the Employee
Retirement Income Security Act of 1974, as amended), the Company will in lieu
thereof provide to Employee a taxable lump sum payment in an amount equal to the
monthly COBRA premium that Employee would be required to pay to continue the
group health coverage in effect on the date of Employee’s termination of
employment (which amount will be based on the premium for the first month of
COBRA coverage) for a period of eighteen (18) months following Employee’s
termination of employment, which payment will be made regardless of whether
Employee elects COBRA continuation coverage.

 

(iii)Disability; Death.  If the Company terminates Employee’s employment as a
result of Employee’s disability, or Employee’s employment terminates due to
Employee’s death, then Employee shall not be entitled to receive severance or
other benefits except for those that have been earned but not yet paid under
this agreement and those, if any, as may be established under the Company’s then
existing benefit plans and practices or pursuant to other written agreements
with the Company.

 

(b)Acceleration of Equity Awards.  If during the Protection Period Employee’s
employment is terminated (x) by the Company other than for Cause, or (y)
voluntarily by the Employee for Good Reason, each equity award granted to the
Employee by the Company, including, without limitation, stock options and
restricted stock units (the “Equity Awards”) shall automatically vest in full
and become immediately exercisable or issued.

 

(c)Termination Apart from a Change of Control.  Subject to Sections 4, 7 and 8
below, if the Employee’s employment with the Company is terminated at any time
other than as provided in paragraph 2(a), then the Employee shall be entitled to
receive severance benefits as follows:

 

(i)Voluntary Resignation; Termination For Cause.  If the Employee voluntarily
resigns from the Company (other than for Good Reason) or if the Company
terminates the Employee’s employment for Cause, then the Employee shall not be
entitled to receive severance

3

--------------------------------------------------------------------------------

 

 

payments.  The Employee’s benefits will be terminated under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination or as otherwise determined by the Board.

 

(ii)Involuntary Termination.  If the Employee’s employment is terminated (x) by
the Company other than for Cause,  or (y) voluntarily by the Employee for Good
Reason, then the Employee shall be entitled to receive the following benefits: 

 

(A) monthly severance payments during the period from the date of the Employee’s
termination until the date twelve (12) months after the effective date of the
termination (the “Severance Period”) equal to the monthly salary which the
Employee was receiving immediately prior to the termination date;

 

(B) monthly severance payments during the Severance Period equal to one-twelfth
(1/12th) of the Employee’s Target Bonus for the fiscal year in which the
termination occurs for each month in which severance payments are made to the
Employee pursuant to subsection (A) above;

 

(C) a lump sum cash payment equal to the prorated amount of the Employee’s
Target Bonus for the fiscal year in which the termination occurs, calculated
based on the number of months during such fiscal year in which the Employee was
employed by the Company (and a prior fiscal year to the extent the bonus for
such prior fiscal year has not yet been declared and paid by the Company)
 multiplied by the average of the actual bonus percentage payouts in the two (2)
most recent years prior to the year of termination (i.e., if Employee is
terminated in fiscal year 2019 at a time when the bonus for fiscal year 2018 had
not yet been declared and paid, then Employee shall be entitled to receive a
prorated Target Bonus for the months employed during fiscal years 2018 and 2019
multiplied by the average of the actual bonus percentage payouts in fiscal years
2016 and 2017);  

 

(D) if Employee, and any Family Members has coverage on the date of Employee’s
termination of employment under a group health plan sponsored by the Company,
then reimbursement to Employee the employer portion of the total applicable
premium cost for continued group health plan coverage under COBRA for a period
of up to twelve (12) months following Employee’s termination of employment or if
earlier, the date upon which Employee and Employee’s eligible dependents become
covered under similar plans, provided that Employee validly elects and is
eligible to continue coverage under COBRA for Employee and the Family Members,
and, provided further, that if the Company determines in its sole discretion
that it cannot provide the COBRA reimbursement benefits without potentially
violating applicable laws (including, without limitation, Section 2716 of the
Public Health Service Act and the Employee Retirement Income Security Act of
1974, as amended), the Company will in lieu thereof provide to Employee a
taxable lump sum payment in an amount equal to the monthly COBRA premium that
Employee would be required to pay to continue the group health coverage in
effect on the date of Employee’s termination of employment (which amount will be
based on the premium for the first month of COBRA coverage) for a period of
twelve (12) months following Employee’s termination of employment, which payment
will be made regardless of whether Employee elects COBRA continuation coverage;
and

 



4

--------------------------------------------------------------------------------

 

 

(E)  fifty percent (50%) of Employee’s then-outstanding and unvested Equity
Awards shall automatically vest in full and become immediately exercisable or
issued.

 



(iii)Disability; Death.  If the Company terminates Employee’s employment as a
result of Employee’s disability, or Employee’s employment terminates due to his
or her death, then Employee shall not be entitled to receive severance or other
benefits except for those that have been earned but not yet paid under this
agreement and for those, if any, as may be established under the Company’s then
existing benefit plans and practices or pursuant to other written agreements
with the Company.

 

3.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

 

(a)Change of Control.  “Change of Control” shall mean the occurrence of any of
the following events:

 

(i)Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “Beneficial
Owner” (as defined in Rule l3d-3 under said Act), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
total voting power represented by the Company’s then outstanding voting
securities without the approval of the Board; or

 

(ii)Merger/Sale of Assets.  A merger or consolidation of the Company whether or
not approved by the Board, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(iii)Change in Board Composition.  A change in the composition of the Board, as
a result of which fewer than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of May 1, 2018, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened Proxy contest relating to the election of directors to the
Company).

 

(b)Cause.  “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of the Employee’s duties to the Company where such gross negligence
or willful misconduct has resulted or is likely to result in substantial and
material damage to the Company or its subsidiaries, (ii) repeated unexcused
absences from the Company, (iii) commission of any act of fraud

5

--------------------------------------------------------------------------------

 

 

with respect to the Company, or (v) conviction of a felony or a crime involving
moral turpitude and causing material harm to the standing and reputation of the
Company, in each case as determined in good faith by the Board.

 

(c)Disability.  “Disability” shall mean total and permanent disability as
defined in Section 22(e)(3) of the Internal Revenue Code unless the Company
maintain a long-term disability plan at the time of Employee’s termination, in
which case the determination of disability under such plan shall also be
considered “Disability” for purposes of this Agreement.

 

(d)Good Reason.  “Good Reason” shall mean the Employee’s voluntary termination,
upon thirty (30) days prior written notice to the Company, after any one of the
following events: (i) a material reduction or change in job duties,
responsibilities and requirements inconsistent with the Employee’s position with
the Company and the Employee’s prior duties, responsibilities and requirements
(including, for example, but not by way of limitation, a material reduction due
to the Company becoming part of a larger entity, unless Employee receives
substantially the same level of job duties, responsibilities and requirements
with respect to the total combined entity and not only with respect to the
Company as a division, subsidiary or business unit of the total combined entity
(e.g., a material reduction as a result of the Chief Financial Officer of the
Company not having the job duties, responsibilities and requirements as the
Chief Financial Officer of the combined entity)); (ii) a material reduction in
the authority, duties, or responsibilities of the supervisor to whom Employee is
required to report (including, for example, but not by way of limitation, a
material reduction due to the Company becoming a part of a larger entity and
Employee no longer reporting to the Chief Executive Officer of the total
combined entity) (iii) a material reduction of the Employee’s base compensation;
or (iv) the Employee’s refusal to relocate to a facility or location more than
thirty (30) miles from the Company’s current location; provided, however, that
(A) a voluntary termination of Employee for any events listed under this Section
(d)(i) through (d)(iv) shall not constitute “Good Reason” if such event or
events are cured by the Company within thirty (30) days after receipt of written
notice from the Employee of Employee’s intent to terminate employment pursuant
to this Section and (B) a voluntary termination of Employee pursuant to Section
2(c)(ii) for any events listed under this Section (d)(i) and (d)(ii) shall not
consititute “Good Reason” if a material reduction or change in job duties,
responsibilities and requirements is, directly or indirectly, the result of a
Company-wide reduction in budgets that affect each Company business unit or
division in a substantially similar manner.  

 

(e)Target Bonus.  “Target Bonus” shall mean that percentage of the Employee’s
base salary that is prescribed by the Company under its Management Bonus Program
as the percentage of such base salary payable to the Company as a bonus if the
Company pays bonuses at one-hundred percent (100%) of its operating plan.

 

4. Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Employee (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and, (ii)
but for this Section 4, would be subject to the excise tax imposed by Section
4999 of the Code, then Employee’s severance benefits under Section 2 (the “280G
Amounts”) will be either:

 



6

--------------------------------------------------------------------------------

 

 

(a)delivered in full; or

 

(b)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  Unless the Company and
Employee otherwise agree in writing, any determination required under this
Section 4 will be made in writing by a nationally recognized firm of independent
public accountants selected by the Company (the “Accountants”), whose
determination will be conclusive and binding upon Employee and the Company for
all purposes.  For purposes of making the calculations required by this Section
4, the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Employee will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section.  The Company will bear all costs the Accountants may incur in
connection with any calculations contemplated by this Section 4.

 

In the event that a reduction of 280G Amounts is made in accordance with this
Section 4, the reduction will occur, with respect to the 280G Amounts considered
parachute payments within the meaning of Section 280G of the Code, in the
following order:  (1) reduction of cash payments in reverse chronological order
(that is, the cash payment owed on the latest date following the occurrence of
the event triggering the excise tax will be the first cash payment to be
reduced); (2) cancellation of equity awards that were granted “contingent on a
change in ownership or control” within the meaning of Code Section 280G;
(3) reduction of the accelerated vesting of equity awards in the reverse order
of date of grant of the awards (i.e., the vesting of the most recently granted
equity awards will be cancelled first); and (4) reduction of employee benefits
in reverse chronological order (i.e., the benefit owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first benefit to be reduced).  In no event will Employee have any discretion
with respect to the ordering of payment reductions.

 

5.Successors.  Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession.  The terms of this Agreement and all of the Employee’s rights
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

6.Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  Mailed notices to the Employee shall be
addressed to the Employee at the home address which the Employee most

7

--------------------------------------------------------------------------------

 

 

recently communicated to the Company in writing.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 

7.Conditions to Receipt of Severance.  As a condition to receiving the severance
and other benefits under this Agreement, Employee will be required to sign and
not revoke a separation and release of claims agreement in substantially the
form attached hereto as Exhibit A (the “Release”).  The Release must become
effective and irrevocable no later than the sixtieth (60th) day following
Employee’s termination of employment (the “Release Deadline Date”).  If the
Release does not become effective and irrevocable by the Release Deadline Date,
Employee will forfeit any right to the severance and other benefits under this
Agreement.  In no event will the severance or other benefits under this
Agreement be paid or provided until the Release becomes effective and
irrevocable.  Provided that the Release becomes effective and irrevocable by the
Release Deadline Date and subject to Section 9, the severance payments and
benefits under this Agreement will be paid, or in the case of installments, will
commence, within ten (10) days following the date that the Release becomes
effective and irrevocable (such payment date, the “Severance Start Date”), and
any severance payments or benefits otherwise payable to Employee during the
period immediately following Employee’s termination of employment with the
Company through the Severance Start Date will be paid in a lump sum to Employee
on the Severance Start Date, with any remaining payments to be made as provided
in this Agreement. 

 

8.Miscellaneous Provisions.

 

(a)No Duty to Mitigate.  The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that the Employee
may receive from any other source.

 

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(c)Whole Agreement.  No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement of
the same title and concerning similar subject matter dated prior to the date of
this Agreement, including but not limited to the Prior Agreement, and by
execution of this Agreement both parties agree that any such predecessor
agreement shall be deemed null and void.

 



8

--------------------------------------------------------------------------------

 

 

(d)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.

 

(e)Severability.  If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

 

(f)Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement may be settled at the option of either party by binding
arbitration in the County of Santa Clara, California, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. 

 

(g)Legal Fees and Expenses.  The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.  Provided,
however, in the event that Employee is required to incur attorneys’ fees in
order to obtain any payments or benefits under this Agreement, and provided that
Employee prevails on at least one material issue related to his or her claim(s)
under the Plan, then the Company will reimburse the attorneys’ fees incurred by
Employee.  

 

(h)No Assignment of Benefits.  The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.

 

(i)Employment Taxes.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

 

(j)Assignment by Company.  The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment.  In the case
of any such assignment, the term “Company” when used in a section of this
Agreement shall mean the corporation that actually employs the Employee.

 

(k)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

9.Section 409A. 

 



9

--------------------------------------------------------------------------------

 

 

(a)Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits to be paid or provided to Employee, if any, under this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or provided
until Employee has a “separation from service” within the meaning of Section
409A.  Similarly, no severance payable to Employee, if any, under this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A‑1(b)(9) will be payable until Employee has a “separation from
service” within the meaning of Section 409A.

 

(b)It is intended that none of the severance payments or benefits under this
Agreement will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in 9(d) below or resulting from an involuntary separation
from service as described in Section 9(e) below.  In no event will Employee have
discretion to determine the taxable year of payment of any Deferred
Payment.  Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or in the case of installments
commence on, the sixty-first (61st) day following Employee’s separation from
service, or if later, such time as required by Section 9(c).  Except as required
by Section 9(c), any payments that would have been made to Employee during the
sixty (60) day period immediately following Employee’s separation from service
but for the preceding sentence will be paid to Employee on the sixty-first
(61st) day following Employee’s separation from service and any remaining
payments will be made as provided in this Agreement.

 

(c)Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Employee’s separation from service, will become payable on the date six (6)
months and one (1) day following the date of Employee’s separation from
service.  All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, in the event of
Employee’s death following Employee’s separation from service, but before the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Employee’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.

 

(d)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section 9(a)
above.

 

(e)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of Section 9(a) above.



10

--------------------------------------------------------------------------------

 

 

 

(f)The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt.  The Company and Employee agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Employee under Section
409A.  In no event will the Company reimburse Employee for any taxes that may be
imposed on Employee as result of Section 409A.

 

For purposes of this Agreement “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Company’s taxable year preceding the Company’s
taxable year of Employee’s termination of employment as determined under
Treasury Regulation 1.409A‑1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Employee’s employment is terminated.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duty authorized officer, as of the day and year first
above written.

 

 

VIVUS, Inc.Employee

 

 



Name:  Name:

Title:Title:

Date:Date:

 



11

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SEPARATION AGREEMENT AND RELEASE





--------------------------------------------------------------------------------

 

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
____________________ (“Employee”) and VIVUS, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

 

Whereas, in connection with Employee’s termination of employment effective as of
___________________, 201__, Employee is eligible to receive the severance
benefits provided in the Third Amended and Restated Change of Control and
Severance Agreement (the “Severance Agreement”) dated [DATE], 2018, subject to
the terms and conditions set forth therein including (but not limited to)
entering into a release of claims agreement in favor of the Company under
Section 7 of the Severance Agreement.

 

Whereas, in consideration for such severance benefits provided under the
Severance Agreement and pursuant to Section 7 of the Severance Agreement, the
Parties wish to resolve any and all disputes, claims, complaints, grievances,
charges, actions, petitions, and demands that Employee may have against the
Company and any of the Releasees as defined below, including, but not limited
to, any and all claims arising out of or in any way related to Employee’s
employment with or separation from the Company.

 

Now, therefore, Employee covenants and agrees as follows:

 

1. Payment of Salary and Receipt of All Benefits.  Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee. 

 

2. Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on his/her own behalf and on behalf of his/her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date (as defined
below) of this Agreement, including, without limitation:

 

a.any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 





--------------------------------------------------------------------------------

 

 

b.any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the California Family
Rights Act; the California Labor Code; the California Workers’ Compensation Act;
and the California Fair Employment and Housing Act;

 

e.any and all claims for violation of the federal or any state constitution;

 

f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

h.any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).  Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration in accordance with Paragraph 9, which

14

--------------------------------------------------------------------------------

 

 

precludes Employee from filing a claim with the Division of Labor Standards
Enforcement.  Further, Employee will not be deemed to have waived his/her right
to indemnification in accordance with the Company’s certificate of incorporation
and bylaws[, which indemnifies and holds Employee harmless from and against any
and all liability, loss, damages or expenses incurred as a result of, arising
out of, or in any way related to, Employee’s service as an officer or director
of the Company, to the same extent as with respect to other officers and
directors of the Company].  Employee represents that he/she has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section. 

 

3. Acknowledgment of Waiver of Claims under ADEA.  [The following provision to
be included if Employee is at least 40 years of age:] Employee acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary.  Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further acknowledges that he/she has
been advised by this writing that: (a) he/she should consult with an attorney
prior to executing this Agreement; (b) he/she has twenty-one (21) days within
which to consider this Agreement; (c) he/she has seven (7) days following
his/her execution of this Agreement to revoke this Agreement; (d) this Agreement
shall not be effective until after the revocation period has expired; and (e)
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.  In the event Employee signs
this Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.  Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date.

 

4. California Civil Code Section 1542.  Employee acknowledges that he/she has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any other statute or common law
principles of similar effect.

 



15

--------------------------------------------------------------------------------

 

 

5. No Pending or Future Lawsuits.  Employee represents that he/she has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he/she does not intend to bring any claims on his/her own
behalf or on behalf of any other person or entity against the Company or any of
the other Releasees.

 

6. Trade Secrets and Confidential Information/Company Property.  Employee
reaffirms and agrees to observe and abide by the terms of the At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement (the “Confidentiality Agreement”), specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, and nonsolicitation of Company
employees.  Employee’s signature below constitutes his/her certification under
penalty of perjury that he/she has returned all documents and other items
provided to Employee by the Company, developed or obtained by Employee in
connection with his/her employment with the Company, or otherwise belonging to
the Company.    

 

7. No Admission of Liability.  Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee.  No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

8. Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

9. ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND

16

--------------------------------------------------------------------------------

 

 

EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS
RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

10. Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his/her behalf under the terms of this
Agreement.  Employee agrees and understands that he/she is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. 

 

11. Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that he/she has the capacity to act on his/her own
behalf and on behalf of all who might claim through him/her to bind them to the
terms and conditions of this Agreement.  Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

12. No Representations.  Employee represents that he/she has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement.  Employee has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement.

 

13. Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

14. Attorneys’ Fees.  Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.



17

--------------------------------------------------------------------------------

 

 

 

15. Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement.

 

16. No Oral Modification.  This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer or Chief Financial
Officer.

 

17. Governing Law.  This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.  Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

 

18. Effective Date.  [Employee understands that this Agreement shall be null and
void if not executed by him/her within twenty one (21) days.   Each Party has
seven (7) days after that Party signs this Agreement to revoke it.  This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).]/OR/[If
Employee is under age 40, the following provision will apply:  Employee
understands that this Agreement shall be null and void if not executed by
him/her within seven (7) days.   This Agreement will become effective on the
date it has been signed by both Parties (the “Effective Date”).]

 

19. Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

20. Voluntary Execution of Agreement.  Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees.  Employee acknowledges that:

 

(a)he/she has read this Agreement;

 

(b)he/she has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his/her own choice or has elected not to
retain legal counsel;

 

(c)he/she understands the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)he/she is fully aware of the legal and binding effect of this Agreement.

 



18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

_________________, an individual

 

Dated:  ________________, 201__

[Employee Name] 

 

VIVUS, INC.

 

Dated:  ________________, 201__By

[Name, Title]

19

--------------------------------------------------------------------------------